16 F.3d 414NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Herman WILLIAMS Petitioner-Appellant,v.Charles HILL;  State of North Carolina, Respondents-Appellees.
No. 93-6913.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1994.Decided Feb. 7, 1994.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.
Herman Williams, Appellant Pro Se.
Richard Norwood League, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, NC, for appellees.
W.D.N.C.
DISMISSED
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's report and recommendation.*  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
Accordingly, we deny leave to proceed in forma pauperis, we deny a certificate of probable cause, and we dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Subsequently, the district court properly construed Appellant's pleading as objections to the report and recommendation.  Appellant failed to appeal the district court's dismissal of his action